DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s submission filed on September 20, 2021. Claims 1, 3, 4, 9, 11 and 12 have been amended, and claims 5, 7, 13 and 15 have been canceled.
Currently claims 1-4, 6, 8-12, 14 and 16 are pending. Claims 1 and 9 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112 (f) interpretation and 112 (b) rejection as set forth in the previous Office Action are withdrawn in response to Applicant’s amendments.  
Applicant’s amendments to claims 1, 3, 4, 9, 11 and 12 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-4, 6, 8-12, 14 and 16 has been maintained.





Response to Arguments
Applicant’s arguments filed on 09/20/2021 have been considered but are not persuasive.
In the Remarks on page 6, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that independent claims 1 and 9 as currently amended is not merely reciting a performance of the claim elements within the human mind. Specifically, Claims 1 and 9 have been amended to include specific features “a plurality of electronic shelf labels each including at least a reflective display or an electronic paper display configured to display the product information…”
In response to Applicant’s argument, the Examiner respectfully disagrees.  The additional elements of “a plurality of electronic shelf labels each including at least a reflective display or an electronic paper display configured to display the product information” are no more than liquid crystal display devices or electronic paper displays, see ¶ 50, which are generic computer components. Thus, simply implementing the abstract idea with the generic computer components is not qualify as a practical application, these additional elements do not integrate the abstract idea into a practical application. Even if these electronic shelf labels can simultaneously update the prices and production information and significantly reduce the amount of label, these additional elements cannot improve the functioning of a computer itself, or the electronic shelf labels. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer).


In the Remarks on page 7, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed invention addresses the technical problems by having electronic shelf labels including at least a reflective display or an electronic paper display to simultaneously update the prices and product information and significantly reduce the amount of labor…therefore, the present claims reflect an improvement to the technical field of pricing management system, and apply the abstract idea with a particular machine (i.e., electronic shelf labels including the reflective display or electronic paper display). Thus, the presently claimed invention is “significantly more” than the abstract idea and is patent eligible.
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (C.C.P.A. 1982).


In the Remarks on page 9, Applicant argues that Byers and Eglen, taken in individual or in combination, fail to disclose at least the newly amended features “…a plurality of electronic shelf labels each including at least a reflective display or an electronic paper display configured to display the product information,…an other-than-product data collector which collects and accumulates fluctuation data including at least one of weather information of a place of a store, an event information near the store or traffic information around the store…update the product information of the electronic shelf labels based on the basic information, the sales or inventory information and the fluctuation data” as recited in claim 1.
In response to Applicant’s argument, the Examiner respectfully disagrees. Byers discloses a plurality of digital displays for displaying product description and product price (see Fig. 2, and ¶ 14-15); and the digital display 100 has one or more chaining connector and is preferably a LED, LCD, plasma or other type of thin, flat panel display (see ¶ 24).
Eglen discloses upon demand, the store print advertising unit 504 may print a set of coupons (event information) which each coupon identifying a predetermined price reduction for an identified product or service and also includes other information for such a store location; the store system computer may accumulate all of the coupon data which has been entered into the store system computer and then sort such coupon data by manufactured (see ¶ 39-43). Thus, 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Byers and in view of Eglen teaches the limitation in the form of Applicant claimed.



Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1-4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a system comprising “a manager” is directed to a human processor. Claims directed to or encompassing a human organism are ineligible for patent protection (see Section 33(a) of the America Invents Act 2011; MPEP 2105; and Animal-Patentability, 1077 OFF. Gaz. Pat. Office 24 (April 21, 1987)).
Claims 2-4, 6 and 8 are also rejected under the same reason as each depends on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-12, 14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-16 are directed to systems comprising a plurality of electronic shelf labels, which fall within the statutory category of machines. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Revised Guidance, a law of nature, or a natural phenomenon).  
Here, claim 1 recites the limitations of “calculates and determines product information of each product to be displayed, allows exchange of the product information between the electronic shelf labels and the operation processor, manages sales or inventory information of each product, collects and accumulates fluctuation data other than products with time, determines current product information and issues an instructions to update the product information of the electronic shelf labels based on the basic information, sales or inventory information and past and current fluctuation data, categorizes the products displayed in a store into products with high awareness and products with low awareness based on the basic information…, sets the range of fluctuation for a standard price of a product with high awareness so as to be less than the range of See Under the 2019 Revised Guidance, 84 Fed. Reg. 52. For example, the claim encompasses the user can manually calculating and determining product information of each product to be displayed, allowing exchange of product information, manages sales or inventory information of each product, collecting and accumulating fluctuation data, determining current product information and issuing an instruction to update the product information, and set the range of fluctuation for a standard price of a product with high awareness so to be less than the range of fluctuation for a standard price of a product with low awareness in his/her mind, or using a pen and paper. The mere nominal recitation of electronic shelf labels for displaying product information and a database for storing basic information of each product does not take the claim limitations out of the mental processes grouping. 
 Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements including “an operation processor, a plurality of electronic shelf labels, a transmission device, a manager, a database, an other-than-product data collector” are no more than generic computer components.  The Specification discloses these generic computer components at a high level of generality, and are merely invoked at tools to perform the generic computer functions. For example, the operation processor is no more than a processor for performing generic computer functions, and the plurality of electronic shelf labels are not more than display devices for displaying information. See Spec ¶ 50. Thus, these additional elements do not integrate the abstract idea into a practical application because nothing in the claims reflects an improvement to the functioning of a computer itself, or another technology or technical field. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements including “an operation processor, a plurality of electronic shelf labels, a transmission device, a database, an other-than-product data collector” are no more than generic computer components.  The Specification discloses these generic computer components at a high level of generality, and are merely invoked at tools to perform the generic computer functions. At best, a computing device may receiving, storing, displaying, and transmitting information over a network.  However, these functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claim (1) reflect an improvements to the functioning of a computer 
For the foregoing reasons, claim 1-8 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims –9-16 parallel claims 1-8 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Byers (US 2014/0139548), and in view of Eglen et al., (US 2005/0139662, hereinafter: Eglen).
Regarding claim 1, Byers discloses a dynamic pricing management system comprising: 
an operation processor which calculates and determines product information of each product to be displayed (see Abstract; ¶ 14, ¶ 27, ¶ 43, ¶ 64);  
5a plurality of electronic shelf labels each including at least a reflective display or an electronic paper display configured to display the product information (see Fig. 2; Fig. 3, # 100; ¶ 14-15, ¶ 42, ¶ 65); 
a transmission device which allows exchange of the product information between the electronic shelf labels and the operation processor (see ¶ 14, ¶ 29, ¶ 62); 
10a manager which manages sales or inventory information of each product (see 15-18, ¶ 29, ¶ 42, ¶ 44 and ¶ 58).
wherein the operation processor determines current product information and issues an instruction to update the product information of the electronic shelf labels based on the basic information, the sales 15or inventory information and past and current fluctuation data (see ¶ 15, ¶ 25, ¶ 40-42, ¶ 48, ¶ 51 and ¶ 73-74).  


Byers does not explicitly disclose the following limitations; however, Eglen in an analogous art for dynamically pricing shelved products discloses
a database in which basic information of each product is stored (see ¶ 44, ¶ 99); 
an other-than-product data collector which collects and accumulates fluctuation data including at least one of weather information of a place of a store, an event information near the store or traffic information around the store (see ¶ 39-44, ¶ 61, ¶ 73, ¶ 98). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Byers to include the teaching of Eglen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of data collection, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Byers discloses the dynamic pricing management system of claim 1, wherein the product information is a price of each product (see ¶ 18, ¶ 42).  
Regarding claim 3, Byers discloses the dynamic pricing management system of claim 1, wherein when the operation processor determines the product information, the operation processor 20categorizes the products displayed in a store into products with high awareness and products with low awareness based on the basic information, sales performance information and fluctuation data, takes in a parameter of the categories and determines the product information (see ¶ 18, ¶ 49, ¶ 68-69, ¶ 77).  
Regarding claim 4, Byers does not explicitly discloses setting the range of fluctuation for the price of a product; however, Eglen discloses the dynamic pricing management system of claim 1, wherein the operation processor sets the range of fluctuation for a standard price of a product with 25high awareness so as to be less than the range of fluctuation for a standard price of a product with low awareness (see ¶ 98-103 and ¶ 105-106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 6, Byers discloses the dynamic pricing management system of claim 1, wherein 30 the fluctuation data is a time (see ¶ 48 and ¶ 58).  
Regarding claim 8, Byers discloses the dynamic pricing management system of claim 1, wherein the fluctuation data is a result of analysis of data including one of or a combination of the 5number of visitors, analysis data of visitors, product prices of other stores, import information, manufacturing information (see ¶ 42, ¶ 58, ¶ 62).  
Regarding claim 9, Byers discloses a dynamic pricing management system comprising: 
a plurality of electronic shelf labels attached to a plurality of types of products on display, respectively, and each of the electronic shelf labels including at least a reflective display or an electronic paper display configured to display the product information of a corresponding product (see Fig. 2; Fig. 3, # 100; ¶ 14-15, ¶ 42, ¶ 65); 
an operation processor which calculates and determines product information based on the 15basic information and the fluctuation data (see Abstract; ¶ 14, ¶ 27, ¶ 43, ¶ 64); and 
a transmission device which transmits the product information to the electronic shelf labels (see ¶ 14, ¶ 29, ¶ 62), wherein 
the basic information includes at least category information indicating whether each product is categorized into a first product group or a second product group with price awareness 20lower than the first product group (see ¶ 18, ¶ 49, ¶ 68-69, ¶ 77), and 
when the operation processor determines the product information, the operation processor sets a frequency of price changes and/or a range of fluctuation of the first product group so as to be less than a frequency of price changes and/or a range of fluctuation of the second product group (see ¶ 15, ¶ 25, ¶ 40-42, ¶ 48, ¶ 51 and ¶ 73-74).  


Byers does not explicitly disclose the following limitations; however, Eglen in an analogous art for dynamically pricing shelved products discloses
a database in which basic information of each product is stored (see ¶ 44, ¶ 99); 
an other-than-product data collector which collects and accumulates fluctuation data including at least one of weather information of a place of a store, an event information near the store or traffic information around the store (see ¶ 39-44, ¶ 61, ¶ 73, ¶ 98). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Byers to include the teaching of Eglen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of data collection, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10, Byers discloses the dynamic pricing management system of claim 9, wherein 25the product information is a price of each product (see ¶ 18, ¶ 42).  
Regarding claim 11, Byers discloses the dynamic pricing management system of claim 9, wherein when the operation processor determines the product information, the operation processor categorizes the products displayed in a store into products with high awareness and products with low awareness based on the basic information, sales performance information and fluctuation 30data, takes in a parameter of the categories and determines the product information (see ¶ 18, ¶ 49, ¶ 68-69, ¶ 77). 
Regarding claim 12, Byers does not explicitly discloses setting the range of fluctuation for the price of a product; however, Eglen discloses the dynamic pricing management system of claim 9, wherein the operation processor sets the range of fluctuation for a standard price of a product with high awareness so as to be less than the range of fluctuation for a standard price of a product with low awareness (see ¶ 98-103 and ¶ 105-106). It would have been obvious to one 
Regarding claim 14, Byers discloses the dynamic pricing management system of claim 9, wherein the fluctuation data is a time (see ¶ 48 and ¶ 58).  
Regarding claim 16, Byers discloses the dynamic pricing management system of claim 9, wherein the fluctuation data is a result of analysis of data including one of or a combination of the number of visitors, analysis data of visitors, product prices of other stores, import information, manufacturing information (see ¶ 42, ¶ 58, ¶ 62).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ittah (US 2018/0005298) discloses a system and method for providing a retail platform for personalized shopping by continuously monitoring and analyzing customer behavior to identify changes.
Hameed et al., (US 2016/00063560) discloses a method for accelerating engagement of potential buyer with a product based on big data analytics.
Conville et al., (US 2018/0114257) discloses a system for managing products and dynamic price display at a plurality of locations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624